Citation Nr: 0904120	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-34 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic right 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 12 to 
November 15, 2000. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
of the Winston-Salem, NC Regional Office (RO), that denied 
the benefit sought on appeal.

The Veteran subsequently moved to her Florida, and her claims 
folder was transferred to the RO in St. Petersburg, Florida.

In December 2008, the Veteran testified before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
copy of the hearing transcript is of record and has been 
reviewed.  During the hearing, the Veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.


FINDINGS OF FACT

1.  Evidence contemporaneous to service shows that the 
Veteran injured her shoulder, and there is evidence that she 
sought treatment for right shoulder pain one month after 
service discharge.  

2.  Resolving any doubt in the Veteran's favor, her current 
right shoulder disability is related to her period of active 
service.


CONCLUSION OF LAW

Chronic right shoulder pain was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Prior to proceeding with an analysis on the merits of this 
claim, the Board must first determine whether the Veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's service connection claim for a right shoulder 
disability, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this claim.  This is so 
because the Board is taking action favorable to the Veteran 
by awarding service connection for a right shoulder 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2008).  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the Veteran is currently diagnosed with a right 
shoulder disability.  According to an April 2005 treatment 
note, an assessment of right shoulder pain was rendered, 
questionable cervical source or right shoulder impingement.  
A subsequent treatment note dated in July 2005 shows no 
evidence of impingement.  Thus, the Board finds that the 
medical evidence suggests that the Veteran is most 
appropriately diagnosed with chronic right shoulder pain.  As 
there is evidence of a current chronic right shoulder 
disability, the first element of the Veteran's service 
connection claim is satisfied.

The Veteran attributes her current right shoulder disability 
to an in-service fall.  She indicates that during basic 
training she was directed by her sergeant to roll on the 
ground and as she did she hit a rock, injuring her right 
shoulder.  

The RO has on a number of occasions attempted to secure the 
Veteran's service treatment records.  However, after 
exhausting all efforts to locate them, it issued "Formal 
Findings of the Unavailability of Service Medical Records" 
in November 2005 and September 2007.  As such, further 
attempts to secure these records would be futile.  

However, notwithstanding the unavailability of the Veteran's 
service treatment records, the Veteran submitted a 
"Soldier's Statement" dated on October 30, 2000.  According 
to such statement, which was written and signed by the 
Veteran, she indicated that she signed up for "PTRP" due to 
a shoulder injury that she incurred at Fort Deploy.  She 
stated that the injury had occurred 4 weeks prior.  She 
indicated that the shoulder injury occurred one morning at 
Fort Deploy when the company was doing PT.  She further noted 
that the sergeant at the time made her company roll on the 
ground and while rolling on the ground she hit her shoulder 
on a rock.  She then indicated that she was having a hard 
time "going through" basic because of the shoulder injury.  

The Veteran also submitted a "Developmental Counseling 
Form" dated on October 31, 2000.  The summary of counseling 
is as follows: "..... you have sustained an injury to your 
shoulder that you are capable to recovery from.  But you have 
given up and expressed a desire to quit.  You have been 
recommended to be processed out of the army under a Chapter 
11."

The first post-service treatment for right shoulder problems 
is a private chiropractic treatment record dated in December 
2000.  On the application for treatment, the Veteran 
complained of right shoulder pain and indicated that she had 
developed such pain as a result of "[d]oing physical 
training at basic training."  Thereafter, the claims folder 
contains various diagnoses pertinent to the right shoulder.

In further support of her claim, the Veteran has submitted 
statements from her friends and family to the effect that the 
Veteran injured her right shoulder during basic training and 
that she has had right shoulder problems ever since.  The 
Veteran, her friends, and family are competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to them through their senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as lay 
persons, they are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The record does not contain a medical nexus opinion.  
However, the Board finds that the evidence supports the 
Veteran's claim based on continuity of symptomatology.  As 
noted, the first objective evidence showing right shoulder 
complaints and treatment is dated in December 2000, just one 
month after the Veteran was discharged from service. 

Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  There is evidence of 
probative, contemporaneous evidence of an in-service right 
shoulder injury with continuous post-service symptomatology, 
and supportive lay statements.  Resolving doubt in the 
Veteran's favor, the Board finds that the evidence as a whole 
supports service connection for a right shoulder disability.  
38 U.S.C.A. § 5107(b).  Consequently, the three requirements 
for the grant of service connection for chronic right 
shoulder pain have been satisfied, and service connection for 
such disability is granted.


ORDER

Entitlement to service connection for chronic right shoulder 
pain is granted, subject to the laws and regulations 
governing monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


